EXHIBIT 10.2

 

EXECUTION

 

FOURTH AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Fourth Amendment") is entered into as of June 30, 2015 and made by and among
HARVARD BIOSCIENCE, INC. (the "Borrower"), BANK OF AMERICA N.A., as
Administrative Agent ("Agent") L/C Issuer and Lender, and BROWN BROTHERS
HARRIMAN & CO. ("BBH").

Background

The Borrower, the Agent and BBH entered into a Second Amended and Restated
Credit Agreement dated as of March 29, 2013, as amended by First Amendment to
Second Amended and Restated Credit Agreement dated May 30, 2013 with an
effective date as of April 30, 2013, as amended by Second Amendment to Second
Amended and Restated Credit Agreement and Waiver dated October 31, 2013, as
amended by Third Amendment to Second Amended and Restated Credit Agreement dated
April 24, 2015 (collectively, the "Original Credit Agreement"). Capitalized
terms used herein but not defined herein will have the meaning given such term
in the Original Credit Agreement. The Borrower has requested that the Agent and
the Lenders amend the definition of "Change of Control" and to amend the Minimum
Fixed Charge Coverage Ratio. The Original Credit Agreement, as amended by this
Fourth Amendment, as further amended, modified or supplemented from time to
time, is referred to herein as the "Credit Agreement"

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lenders hereby
agree as follows:

1. Amendment. Subject to the terms and conditions herein contained and in
reliance

on the representations and warranties of the Borrower herein contained,
effective upon satisfaction of the conditions precedent contained in section 3
below, the following amendments shall be incorporated into the Original Credit
Agreement:

(A) Section 1.01, "Defined Terms" of the Original Credit Agreement is hereby

amended by deleting the text subsection (b) of the definition of "Change of
Control” in its entirety and replacing it with the following in lieu thereof:

"(b) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;"





 

(B)              Section 7.11(b), "Financial Covenants; Minimum Fixed Charge
Coverage Ratio" of the Original Credit Agreement is hereby amended by deleting
the text therein contained in its entirety and replacing it with the following
in lieu thereof:

"Minimum Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter,
the ratio of (i) consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries (for the avoidance of doubt, excluding HART) for the four-quarter
period ending on the last day of such fiscal quarter, minus, (x) aggregate cash
capital expenditures, minus (y) cash taxes paid, each of (x) and (y) for the
four-quarter period ending on the last day such fiscal quarter, to (ii) the
current portion of Funded Debt other than the Total Revolving Credit
Outstandings, as of the last day of such fiscal quarter, plus (without
duplication) Interest Expense during such trailing four (4) fiscal quarters, to
be less than 1.10:1.00 for each of the trailing four fiscal quarters ending June
30, 2015 and September 30, 2015, to be less than 1.25:1.00 for each of the
trailing four fiscal quarters ending December 31, 2015 and March 31, 2016 and to
be less than 1.50:1.00 for each of the trailing four quarters thereafter."

(C)              Section 11.17 "Electronic Execution of Assignments and Certain
Other

Documents" is hereby deleted and replaced with "11.17 Reserved."

(D)             Section 11.21 "Electronic Execution of Assignments and Certain
Other Documents" is hereby amended to delete the period after the last word
thereof, "it", and to add the following after such word:

"provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterparts."

2. Conditions Precedent. The provisions of this Fourth Amendment shall be

effective as of the date on which all of the following conditions shall be
satisfied:

(a)                the Borrower shall have delivered to the Agent a fully
executed counterpart of this Fourth Amendment;

(b)               the Borrower shall have paid all fees, costs and expenses
owing to the Agent and its counsel on or before the date hereof;

(c)                the Borrower shall have paid to the Agent for the pro rata
account of the Lenders an amendment fee in the aggregate amount of $32,000 and

(d)               the Lenders shall have indicated their consent and agreement
by executing this Fourth Amendment.

3. Miscellaneous.

(a) Ratification. The terms and provisions set forth in this Fourth

Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Original Credit Agreement and except as expressly modified and
superseded by this Fourth Amendment, the terms and provisions of the Original
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Agent agree that
the Original Credit Agreement as amended hereby and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. For all matters arising prior to the effective date of
this Fourth Amendment, the Original Credit Agreement (as unmodified by this
Amendment) shall control. The Borrower hereby acknowledges that, as of the date
hereof, the security interests and liens granted to the Agent and the Lender
under the Credit Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.

-2-

 



(b) Representations and Warranties. The Borrower hereby represents

and warrants to the Agent and the Lenders that the representations and
warranties set forth in the Loan Documents, after giving effect to this Fourth
Amendment, are true and correct in all material respects on and as of the date
hereof, with the same effect as though made on and as of such date except with
respect to any representations and warranties limited by their terms to a
specific date. The Borrower further represents and warrants to the Agent and the
Lenders that the execution, delivery and performance by the Borrower of this
consent letter (i) are within the Borrower's power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of the Borrower's certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Borrower is a party or by which the Borrower or any of its property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Borrower other than in favor of Agent; (vii) do not require the
consent or approval of any Governmental Authority. All representations and
warranties made in this Fourth Amendment shall survive the execution and
delivery of this Fourth Amendment, and no investigation by the Agent shall
affect the representations and warranties or the right of the Agent to rely upon
them.

(e) Reference to Agreement. Each of the Loan Documents, including

the Original Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Original Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Original
Credit Agreement shall mean a reference to the Original Credit Agreement as
amended hereby.

(d)               Expenses of the Agent. As provided in the Credit Agreement,
the Borrower agrees to pay all reasonable costs and expenses incurred by the
Agent in connection with the preparation, negotiation, and execution of this
Fourth Amendment, including without limitation, the reasonable costs and fees of
the Agent's legal counsel.

(e)                Severability. Any provision of this Fourth Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Fourth Amendment and the effect
thereof shall be confined to the provision so held to be invalid or
unenforceable.

-3-

 



(f)                Applicable Law. This Amendment shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts and
the applicable laws of the United States of America.

(g)               Successors and Assigns. This Fourth Amendment is binding upon
and shall inure to the benefit of the Agent, the Lender and the Borrower, and
their respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent.

(h)               Counterparts. This Fourth Amendment may be executed in one or
more counterparts and on facsimile counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

(i)                 Effect of Waiver. No consent or waiver, express or implied,
by the Agent to or for any breach of or deviation from any covenant, condition
or duty by the Borrower shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.

(j)                 Headings. The headings, captions, and arrangements used in
this Fourth Amendment are for convenience only and shall not affect the
interpretation of this Fourth Amendment.

(k)               FATCA. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the Amendment, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a "grandfathered
obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i)).

(l) ENTIRE AGREEMENT. THIS FOURTH AMENDMENT EMBODIES THE ENTIRE AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND SUPERSEDES
ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

[Remainder of Page Intentionally Left Blank]

-4-

 



IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.



  BORROWER           HARVARD BIOSCIENCE, INC.                 By: /s/ Jeffrey A.
Duchemin     Name: Jeffrey A. Duchemin     Title: President & CEO              
      AGENT             BANK OF AMERICA, N.A., as Agent           By: /s/ Denise
Jones     Name: Denise Jones     Title: Assistant Vice President                
    LENDERS           BANK OF AMERICA, N.A., as a Lender           By: /s/
Pauline J. Mozzone     Name: Pauline J. Mozzone     Title: Vice President      
              BROWN BROTHERS HARRIMAN & CO., as a Lender             By: /s/
Daniel G. Head, Jr.     Name: Daniel G. Head, Jr.     Title: SVP                
 










 

